DETAILED ACTION
Status of the claims
	Claims 1-11 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Objections
Claim 11 is objected to because of the following informalities:  line 1, “The method of claim 9…” should be -- The method of claim 10 --.  Appropriate correction is required.


Allowable Subject Matter
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: there are currently no arts rejection to claims 1-10.


However, the cited reference did not disclose the claimed limitation of the independent claims 1:
“in response to classifying the trace as non-stationary, extracting extremities from the trace for re-classifying.”

Other references worth noting are
1) Strauf (US 10309787) disclosed automatic movement and activity tracking wherein    Computer-implemented systems and methods for classifying movement of an object are provided. Geolocation data for an object and timestamps associated with the geolocation data are processed to automatically identify a movement of the object. The movement is characterized by at least (i) timing data, and (ii) location data indicative of starting and ending locations of the object. One or more criteria for classifying the identified movement are accessed, where the one or more criteria are based on historical data for previous movements. An algorithm that evaluates the timing data and the location data of the identified movement against the one or more criteria is applied. The algorithm is configured to automatically assign a classification of a plurality of 

2) Dai (US 20130304363) disclosed a system for identifying purpose-base origin-destination wherein Access is obtained to call data records (or other data) for a plurality of mobile telephony users. The call data records (or other data) include location-time sequences. For each of the mobile telephony users, corresponding ones of the location-time sequences are segmented into trips; a home-work-school classification model is used to determine a home location and a work-school location, based on the trips; and a trip purpose classification model is used to assign each of the trips a purpose label, based at least on comparing at least one of a start location and an end location for each one of the trips to at least one of the home location and the work-school location determined using the home-work-school classification model. The trips are aggregated into purpose based origin-destination categories based at least on the purpose labels, time ranges of the location-time sequences, and the start and end locations. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685